7/7/2021                                             Valeria Custom Jewelry - 4834 Vicksburg St, Dallas, TX I n49.com
               Case 3:21-cv-01542-S-BK Document 6-5 Filed 07/09/21                                     Page 1 of 2 PageID 71




                               Valeria Custom Jewelry
                               4834 Vicksburg St, Dallas, TX
                                          0 review
                                                                                        (/edit-biz/edit-location.php?bid=3541026)
                      Claim this business     (/edit-biz/edit-location.php?bid=3541026) Last updated: Over a year ago


                Listed in: Jewellery Shops (https://www.n49.com/search/Jewellery%20Shops/6448/Dallas/)




                Contact information

                     Phone numbers
                     214-909-3341 (te1:214-909-3341)

                     Business website
                     www.valeriacustomjewelry.com/ (https://www.valeriacustomjewelry.com/)




                                                                                              Powered By            0(https://op.io)

                Be the first to review


                                                                  WRITE REVIEW
                      214-909-3341 (TEL:2149093341)                                   WRITE A REVIEW (HTTPS://WWW.N49.COM/REVIEW-PROCESS/?
                                                                             1:2111,14/11AIAILDFT1      /I:117/2        /1/A I COI A-PI   ICIA/P1 DV-TV-

https://www.n49.com/biz/3541026/valeria-custom-jewelry-tx-dallas-4834-vicksburg-st/                                                                   1/2
7/7/2021                                              Valeria Custom Jewelry - 4834 Vicksburg St, Dallas, TX I n49.com
                                                                                                     y                     1.11“1,1 V 6,11.....M1,1-,•,/
                                                                                                                                                       , ./ I   VII LI-FS I -

               Case 3:21-cv-01542-S-BK Document /kj03      6-5 77wg2
                                                                Filedypaena<4-4834-VICKSBURG-ST/#WRITE-A-REVIEW)
                                                                      07/09/21 Page 2 of 2 PageID 72
                                                                                 1110    I lf(.•.•          11,11,4...VT

              (https://op.io/write-review/jws856dq8ntgoxqx4




                   1-419'                         ABOUT N49               BUSINESS CENTER N49 SOCIAL

                                                 Corporate Website       List for free            Twitter
                                                 (https://n49interactive.0104//www.n49.com,(Ws://twitter.com/n49/)
                                                  Contact                 biz/)                   Facebook
                                                 (https://n49interactive.EeabidolsahtastiOgs     (https://www.facebook.com/n49ca)
                                                  Privacy policy         (https://n49interactive.bigkedirontact/)
                                                 (https://www.n49.comgclillOtikftviews           (https://www.linkedin.com/company/n49-
                                                  policy.php/)           (https://opioapp.com/)interactive)
                                                 Terms of use             Web Services            Youtube
                                                 (https://www.n49.com,(1-#40.r/etiOro.ca/) (https://www.youtube.com/user/n49productions)
                                                                         Contact                  Instagram
                                                                         (https://n49interactivellittpirAhatosit stagram.com/n49interactive/)
                                                                                                 Slideshare
                                                                                                 (https://www.slideshare.net/n49)




                       214-909-3341 (TEL:2149093341)                                WRITE A REVIEW (HTTPS://WWW.N49.COM/REVIEW-PROCESS/?
                                                                              cein,q4A,n142.DPTIIDAIT(1-/D17/1=A111'3A/VA I =DIA-J-9 ICTrittA. IrtAirl DV-TY-
https://www.n49.com/biz/3541026/valeria-custom-jewelry-tx-dallas-4834-vicksburg-st/                                                                         2/2
